Citation Nr: 9921422	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-08 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 24, 1994, for 
the assignment of a 100 percent rating for anal fistula, status 
post surgery, with partial degeneration of sphincter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to October 
1958.

This appeal arises before the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision of the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  A March 1989 rating decision continued a 10 percent rating 
for anal fistula, status post surgery, with partial degeneration 
of the sphincter, and the veteran did not perfect a timely appeal 
to that rating.

2.  The earliest communication of record, subsequent to the March 
1989 rating decision, which can be construed as a claim for an 
increased rating for the veteran's anal fistula, status post 
surgery, with partial degeneration of the sphincter, was received 
on March 24, 1994.

3.  The earliest evidence of record which shows complete loss of 
anal sphincter control is the December 1994 VA examination.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than 
March 24, 1994, for the assignment of a 100 percent rating for 
anal fistula, status post surgery, with partial degeneration of 
sphincter are not met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an effective date earlier than March 
24, 1994, for the assignment of a 100 percent rating for anal 
fistula, status post surgery, with partial degeneration of 
sphincter is warranted.  After a review of the record, the Board 
finds that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 C.F.R. § 3.400 (1998).  For increases in 
disability compensation, the effective date shall be the earliest 
date as of which it is factually ascertainable that an increase 
in disability had occurred if the claim is received within one 
year from such date, otherwise, the effective date shall be the 
date of receipt of the claim.  38 C.F.R. § 3.400(o) (1998).

The veteran established entitlement to service connection for a 
perianal abscess, operated, by means of a February 1959 rating 
decision, which assigned the condition a 10 percent disability 
rating.  A November 1959 rating decision, reduced the veteran's 
rating to noncompensable, effective January 20, 1960.  An October 
1964 rating decision assigned an increased rating of 10 percent 
and classified the disability as a recurrent ischio rectal 
abscess.  A January 1986 Board decision denied an increased 
rating, greater than 10 percent, for postoperative residuals of 
an anal fistula.  A March 1989 rating decision confirmed and 
continued the 10 percent rating.  In a March 24, 1994, letter, 
the veteran requested an increased rating for the condition.  A 
September 1995 rating decision assigned a 100 percent rating for 
anal fistula, status post surgery, with partial degeneration of 
the anal sphincter, effective March 24, 1994.  The veteran filed 
a claim requesting an earlier effective date for that increase.  
An October 1997 rating decision denied entitlement to an 
effective date earlier than March 24, 1994, for the assignment of 
a 100 percent rating for anal fistula, status post surgery, with 
partial degeneration of sphincter.  That rating decision is the 
subject of this appeal.

The Board notes that the severity of a disability is ascertained, 
for VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Impairment of sphincter control of the rectum and 
anus is evaluated pursuant to the criteria found in Diagnostic 
Code 7332 of the Schedule.  38 C.F.R. § 4.114 (1998).  Under 
those criteria, a rating of 100 percent is warranted where the 
evidence shows complete loss of sphincter control.  38 C.F.R. 
§ 4.114 (1998).  The veteran has alleged than an effective date 
in 1966 is appropriate for his condition.  The Board notes that 
the criteria for the rating of 100 percent pursuant to Diagnostic 
Code 7332 have remained unchanged since 1966.  38 C.F.R. § 4.114 
(1966-1998).  Therefore, in order to prevail on his claim for an 
earlier effective date for the increase to 100 percent, the 
evidence must show that the veteran met the criteria for 
entitlement to 100 percent prior to the assigned effective date, 
and subsequent to a claim for increase.

The Board finds that the earliest evidence of record which shows 
complete loss of sphincter control is a December 8, 1994, VA 
rectum and anus examination, which provided a diagnosis of 
"fecal incontinence with total loss of anal sphincter control."

The Board notes that the evidence does not show complete loss of 
sphincter control prior to that December 1994 VA examination.  
The Board does recognize that an April 1984 private physician's 
letter notes that the veteran had lost sphincter function, 
producing incontinence, and that he did not have sphincteral 
function of the external anal sphincter.  However, based upon 
that evidence the veteran was examined at a June 1984 VA 
examination.  The June 1984 VA examination noted absence of 
continuity of the sphincter, a very weak sphincter, and partial 
fecal incontinence.  However, that examination did not find 
complete loss of sphincter control.  The Board finds that the 
June 1984 VA examination, which was a more in depth examination 
and conducted for rating purposes, and which contained the 
medical findings supporting its conclusions and diagnoses is more 
persuasive evidence than the April 1984 private physician's 
opinion, which offered merely a conclusory opinion, and did not 
specifically state whether the loss of sphincter control was 
partial or complete.  Therefore, the Board finds that evidence, 
in combination, shows that at that time, the veteran had partial, 
rather than complete sphincter loss.

The remainder of the medical evidence, dating back to 1966 when 
the veteran alleges that complete sphincter loss began, shows 
only partial loss of sphincter control.

The Board finds that the evidence does not support the assignment 
of an effective date earlier than March 24, 1994, for the 
assignment of a 100 percent rating for anal fistula, status post 
surgery, with partial degeneration of sphincter.  The earliest 
evidence of record which shows complete loss of control of the 
anal sphincter is dated in December 1994.  The veteran's claim 
for an increase for the condition was denied by a March 1989 
rating decision, to which he did not perfect a timely appeal.  
The earliest communication following that March 1989 rating 
decision which can be construed as a claim for an increased 
rating for the condition was received on March 24, 1994.  The 
proper effective date for an increase is the date of factually 
ascertainable increase, if the claim is received within one year 
of that date, or otherwise the date of receipt of the claim.  The 
veteran here was awarded an effective date of the date of claim 
for increase although a factually ascertainable increase was only 
shown in the December 1994 examination, following the date of his 
claim.  The Board can find no basis in the evidence for the award 
of an effective date earlier than March 24, 1994, as prior to 
that date there is not a factually ascertainable increase to the 
level of disability required for a rating of 100 percent.

Accordingly, the Board finds that the criteria for entitlement to 
an effective date earlier than March 24, 1994, for the assignment 
of a 100 percent rating for anal fistula, status post surgery, 
with partial degeneration of sphincter are not met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1998).


ORDER

Entitlement to an effective date earlier than March 24, 1994, for 
the assignment of a 100 percent rating for anal fistula, status 
post surgery, with partial degeneration of sphincter is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

